DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Proposed Amendment
	As agreed upon during the interview conducted on May 13, 2022, the applicant’s proposed amendment received on May 6, 2022 is herein entered.  
Claims 1-20 were previously pending.  Claims 2, 3, 9, 10 and 16 have been cancelled.  Claims 1, 4-8, 11-15 and 17-20 are currently pending.  
The incorporation of the previously indicated allowable subject matter from dependent claims 3, 10 and 16 into independent claims 1, 8 and 15 has resolved the pending 35 U.S.C. 102 and double patenting rejections which are both herein withdrawn.

Allowable Subject Matter
Claims 1, 4-8, 11-15 and 17-20 are allowed.

	Regarding independent claim 1, and similarly independent claims 8 and 15, none of the prior art teach or fairly suggests the limitation of “determine whether the image is correct based at least on a determination of whether the identification data for the image is inconsistent with at least two members of the data set associated with the image”, in combination with the other limitations of the claim.  As discussed in the prior action mailed on 4/8/22, the prior art of Yang (US2019/0279144) discloses a similar process for identifying and correcting mismatches through images but fails to teach or fairly suggest the above limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/Primary Examiner, Art Unit 2665